DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that the amendments to claim 6 put it in condition for allowance.
It is noted that the objection to the title is withdrawn in view of the amendments.

Allowable Subject Matter
Claim 6 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 6 identifies the uniquely distinct features inter alia “a moving processing of moving, to a data-retraction area, data stored in the shared storage area at the time before the copy processing is executed, and a return processing of returning the moved data moved to the data-retraction area by the moving processing to the shared storage area when the paste processing is completed, for the data to be processed stored in the shared storage area by the copy processing, in the second processing.”
.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
processing unit – paragraph 17
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.	
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano (US 2006/0195495) in view of Bhatt (US 5,596,753) further in view of Aughenbaugh (US 2009/0049375).

Regarding Claim 1, Asano teaches a non-transitory storage medium storing a program readable by a computer of an information processing apparatus (Paragraph 2), 
wherein, when executed by the computer, the program causes the information processing apparatus to execute a first processing and a second processing (Paragraphs 83-86, wherein the processor executes the programs accordingly), and
wherein the storage unit includes a shared storage area accessed by the processing unit at the time of executing the first processing and the second processing (Paragraph 191, wherein there is a clipboard, which according to applicant’s disclosure would be the shared storage), 
wherein, when executed by the computer, the program causes the information processing apparatus to execute:
in the first processing, (i) a storing processing of storing image data, as a file into a file storage area, received from an image processing apparatus capable of communicating with the information processing apparatus (Paragraph 191, wherein the document is stored in the clipboard); and
in the second processing, a paste processing of pasting the data to be processed stored in the shared storage area to a paste target area (Paragraph 192, wherein the document data can be pasted).
Asano does not teach a copy processing of storing at least a part of a path name, as data to be processed into the shared storage area, the path name being designated to the file stored in the storing processing, and
wherein the pasted data, including the at least the part of the path name, is stored in the shared storage area at least until the paste processing is executed.

Asano and Bhatt are combinable because they both deal with processing scan data while utilizing a clipboard.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Asano with the teachings of Bhatt for the purpose of directly incorporating the file name and location of the scanned information for the programs (Bhatt: Column 4, lines 18-22).
Asano in view of Bhatt does not teach wherein the pasted data, including the at least the part of the path name, is stored in the shared storage area at least until the paste processing is executed.
Aughenbaugh does teach wherein the pasted data, including the at least the part of the path name, is stored in the shared storage area at least until the paste processing is executed (Paragraph 62, wherein the data is stored on the clipboard until it is fully pasted. The information that is saved to the clipboard is the path and file name).
Asano and Bhatt are combinable because they both deal with processing scan data while utilizing a clipboard.
Therefore, it would have been obvious to one of ordinary skill in the art before of the effective filing date of the application to combine the teachings of Asano in view of Bhatt with the teachings of Aughenbaugh for the purpose of allowing for a user to easily 


Regarding Claim 2, Asano further teaches wherein the first processing includes a setting processing in which a setting screen containing objects for receiving user operations relative to setting of the storing processing or the copy processing is displayed on a display of the information processing apparatus to receive the user operations with respect to the objects (Paragraph 170-173, wherein the user can implement scan settings).

Regarding Claim 3, Asano further teaches wherein the objects include a first object for setting whether the copy processing is executed or not (Paragraph 173, wherein the user can determine where to paste the document), 
wherein, when executed by the computer, the program causes the information processing apparatus:
to execute the copy processing when the first object indicates that the copy processing is executed (Paragraph 173, wherein the user can determine where to paste the document); and
not to execute the copy processing when the first object indicates that the copy processing is not executed (Paragraph 173, wherein the user can determine where to paste the document).



Regarding Claim 7, Asano further teaches wherein, in the storing processing, a storage area provided in the storage unit of the information processing apparatus and a storage area in a storage device of an external device capable of communicating with the information processing apparatus are usable as file storage areas (Paragraph 192-194, wherein the user can store the document in numerous storage locations).

Regarding Claim 8, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Regarding Claim 9, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano (US 2006/0195495) in view of Bhatt (US 5,596,753) further in view of Aughenbaugh (US 2009/0049375) further in view of Hodge (US 2005/0192920).

Regarding Claim 4, Asano in view of Bhatt further in view of Aughenbaugh does not teach wherein, in a case where a plurality of files are stored in the storing 
wherein, when the second object indicates that the plurality of files are stored in a batch, the plurality of pieces of data to be processed are stored into the shared storage area in a batch in the copy processing, and
wherein, when the second object indicates that each of the plurality of pieces of data is stored by each file, after one of the plurality pieces of data to be processed is stored into the shared storage area in the copy processing, another of the plurality of pieces of data to be processed is stored into the shared storage area every time when the paste processing is completed in the second processing, said another of the plurality of pieces of data being not copied to the shared storage area yet.
Hodge does teach wherein, in a case where a plurality of files are stored in the storing processing, the objects include a second object for setting whether a plurality of pieces of data are stored in a batch or stored by each file, the plurality of files each as the file respectively corresponding to the plurality of pieces of data each as the data to be processed (Paragraph 80, wherein the user can select to scan in batches), 
wherein, when the second object indicates that the plurality of files are stored in a batch, the plurality of pieces of data to be processed are stored into the shared storage area in a batch in the copy processing (Paragraph 71, wherein the documents that are scanned can be stored in a clipboard, even the batches), and

Asano and Hodge are combinable because they both deal with processing scan data while utilizing a clipboard.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Asano in view of Bhatt further in view of Aughenbaugh with the teachings of Hodge for the purpose of creating a user-friendly linking to a supporting document (Hodge: Paragraph 7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433. The examiner can normally be reached M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699